UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SAMY GHARB,                                      :
                                                 :
       Plaintiff,                                :
                                                 :       Civil Action No.:      15-00328 (RC)
       v.                                        :
                                                 :       Re Document Nos.:      4, 9, 11, 14
MITSUBISHI ELECTRIC CORPORATION                  :
et al.,                                          :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

     GRANTING DEFENDANTS’ MOTION TO DISMISS, MOTION TO STRIKE, REQUEST FOR
     ATTORNEY’S FEES, AND REQUEST FOR ANTI-SUIT INJUNCTION; DENYING AS MOOT
         PLAINTIFF’S FIRST AND SECOND REQUESTS FOR PAYMENT OF DAMAGES

                                     I. INTRODUCTION

       Plaintiff Samy Gharb has filed a pro se complaint against Mitsubishi Electric

Automation, Inc. (MEAU), Mitsubishi Electric Corporation (MELCO), and five individuals

currently or formerly employed by MELCO in Japan. Mr. Gharb alleges that Defendants

infringed U.S. Patent No. 6,552,654 (the ’654 patent), held by Mr. Gharb. See Compl. 2–3, ECF

No. 1. This is the third instance in which Mr. Gharb has filed a complaint alleging that a

Mitsubishi Electric entity infringed the ’654 patent, and each of the two prior complaints alleging

infringement by a Mitsubishi Electric entity were dismissed with prejudice at the pleading stage.

See Gharb v. Mitsubishi Elec. Automation, Inc., No. 10-7204, 2012 WL 1986435, at *7 (N.D. Ill.

June 4, 2012) (Gharb I); Gharb v. United States, No. 12-0913, 112 Fed. Cl. 94, 98 (Fed. Cl.

2013) (Gharb II) (finding that the United States government did not infringe the ’654 patent by

entering into a contract with MELCO). However, three years later, Mr. Gharb continues his
litigation campaign against Defendants by filing meritless pleadings in this Court, which accuse

Defendants and their counsel of “hiding trademarks.”

       Defendants MELCO and MEAU now move to dismiss Mr. Gharb’s claims, and they

request an award of attorney’s fees. MELCO and MEAU also request an anti-suit injunction

against Mr. Gharb to prevent him from filing any future claims against them arising out of the

’654 patent. Lastly, MELCO and MEAU move to strike Mr. Gharb’s later filing, titled “Lawsuit

against Mr Joshua M Segal and Jenner & Block,” which includes allegations against MELCO

and MEAU’s counsel.

       The Court finds that Mr. Gharb’s claims are barred by res judicata, that Mr. Gharb fails

to state a claim upon which relief may be granted, and that the time period for enforcing the ’654

patent has expired. Accordingly, the Court dismisses Mr. Gharb’s complaint, grants MELCO

and MEAU’s motion to strike Mr. Gharb’s “Lawsuit” against their counsel, grants MELCO and

MEAU’s request for attorney’s fees, and grants MELCO and MEAU’s request for an anti-suit

injunction.


                               II. FACTUAL BACKGROUND

       Mr. Gharb is the inventor and owner of the ’654 patent “Security System with a Mobile

Telephone.” Gharb II, 112 Fed. Cl. at 95; see also Complaint Exhibit 1, Gharb II, 112 Fed. Cl.
94 (No. 12-0913), ECF No. 1.1 Mr. Gharb filed an application for the ’654 patent on May 25,

2000, and the United States Patent and Trademark Office issued the patent on April 22, 2003.

See Complaint Exhibit I, Gharb II, 112 Fed. Cl. 94 (No. 12-0913). Mr. Gharb’s patent expired


       1
         The Court takes judicial notice of publicly filed documents in related litigation. See
Lewis v. Drug Enf’t Admin., 777 F. Supp. 2d 151, 159 (D.D.C. 2011) (citing Covad Commc’ns
Co. v. Bell Atl. Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005)) (“The court may take judicial
notice of public records from other court proceedings.”).


                                                2
on April 22, 2007, “due to Mr. Gharb’s non-payment of the maintenance fees required under 37

C.F.R. § 1.362.” Unitronics (1989) (R”G) Ltd. v. Gharb, 532 F. Supp. 2d 25, 26 (D.D.C. 2008).

In his Complaint, Mr. Gharb appears to allege that Defendants have sold security systems with

mobile telephones under the model designation of “PLC ALPHA XL” that infringe the ’654

patent. See Compl. 2, 11–12 (alleging that “[t]he team of Mitsubishi Electric has stolen my

invention US patent No. 6,552,654” and that “[the] Mitsubishi team sold PLC ALPHA XL

WITH GSM MOBILE PHONE WITHOUT ANY LEGAL PATENT RIGHT” (emphasis

omitted)).

       This is not the first instance in which Mr. Gharb has sued a Mitsubishi Electric entity

alleging that the ALPHA line of products, including the “PLC ALPHA XL,” infringed the ’654

patent. In 2010, Mr. Gharb filed a complaint in the Northern District of Illinois claiming that

both MEAU and MELCO, among others, infringed the ’654 patent. See Complaint, Gharb I,

2012 WL 1986435 (N.D. Ill. 2012) (No. 10-7204), ECF No. 1. Mr. Gharb subsequently

amended his complaint, focusing his claims solely on MEAU and withdrawing his claims against

the other defendants, including MELCO. See First Amended Complaint at 2, Gharb I, 2012 WL
1986435 (N.D. Ill. 2012) (No. 10-7204), ECF No. 15. MEAU moved to dismiss Mr. Gharb’s

amended complaint under Federal Rule of Civil Procedure 12(b)(6), arguing that Mr. Gharb’s

complaint failed to state a plausible claim for direct or indirect infringement as a matter of law.

See Motion to Dismiss, Gharb I, 2012 WL 1986435 (N.D. Ill. 2012) (No. 10-7204), ECF No. 23;

Memorandum in Support of Motion to Dismiss at 5–12, Gharb I, 2012 WL 1986435 (N.D. Ill.

2012) (No. 10-7204), ECF No. 24. The court granted MEAU’s motion and found that Mr.

Gharb’s complaint failed to state a claim for direct or indirect infringement as a matter of law.




                                                  3
See Gharb I, 2012 WL 1986435, at *7. Mr. Gharb’s complaint was dismissed with prejudice.

See id.

          Approximately six months later, Mr. Gharb filed a complaint in the United States Court

of Federal Claims, alleging that MELCO, MEAU, the United States, the U.S. Department of

Commerce, the State of Japan, the Ministry of Commerce of Japan, and two individuals involved

in Gharb I (Judge Edmond Chang, and MELCO’s lead counsel, Terrence J. Traux) infringed the

’654 patent. See Complaint at 1, Gharb II, 112 Fed. Cl. 94 (No. 12-0913), ECF No. 1. The

United States moved to dismiss the complaint, and the court dismissed the case with prejudice.

See Gharb II, 112 Fed. Cl. at 98. The claims against the Mitsubishi defendants were dismissed

because the Court of Federal Claims lacks jurisdiction over claims against private corporations.

See id. at 96–97 (“The only proper defendant for any matter before this court is the United

States . . . .” (alteration and internal quotation marks omitted) (quoting Stephenson v. United

States, 58 Fed. Cl. 186, 190 (Fed. Cl. 2003))).

          Almost two years later, Mr. Gharb filed a new complaint in this Court in March 2015,

alleging once again that MELCO, MEAU, and now five individuals formerly or currently

employed with MELCO in Japan have infringed the ’654 patent. See Compl. 2–3. Defendants

MELCO and MEAU now move to dismiss the complaint on three grounds. First, MELCO and

MEAU argue that Mr. Gharb’s claims are barred by the doctrine of res judicata. See Mem.

Supp. Defs.’ Mot. Dismiss 7–9, ECF No. 5. Second, MELCO and MEAU contend that the

complaint fails to state a claim under Federal Rule of Civil Procedure 12(b)(6). See id. at 6,

9–11. Third, MELCO and MEAU explain that the ’654 patent expired in 2007, and Mr. Gharb’s

time period for enforcing the ’654 patent elapsed six years later on April 22, 2013. See id. at 9.

Finally, MELCO and MEAU also request that the Court award attorney’s fees to MELCO and




                                                  4
enter an anti-suit injunction barring Mr. Gharb from suing MELCO in any court. See id. at

12–13.

         Mr. Gharb responds with the same claims he alleged in his original complaint. See Pl.’s

Answer Defs. Mot. Dismiss 13, ECF No. 8. Mr. Gharb has also filed two “Requests for payment

of damages” that assert no new claims. See Pl.’s Request for Payment of Damages, ECF No. 9;

Pl.’s Second Request for Payment of Damages, ECF No. 11. Lastly, Mr. Gharb has filed a

“Lawsuit against Mr Joshua M Segal and Jenner & Block” with the Court, appearing to seek to

add as defendants the law firm of Jenner & Block and Joshua Segal, MELCO’s counsel in this

case. See ECF No. 13. Defendants have filed a motion to strike Mr. Gharb’s filing as

“frivolous.” See Defs.’ Mot. Strike, ECF No. 14; Mem. Supp. Defs.’ Mot. Strike 1–2, ECF No.

15.

         Because the Court agrees with Defendants’ view of the case, the Court will dismiss Mr.

Gharb’s complaint, grant MELCO and MEAU’s motion to strike, grant MELCO and MEAU’s

request for attorney’s fees, and grant MELCO and MEAU’s request for an anti-suit injunction.

The Court will deny as moot Mr. Gharb’s requests for payment of damages.


                                   III. MOTION TO DISMISS

                                      A. Standard of Review

         The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” in order to give the defendant fair notice of the claim and the grounds

upon which it rests. Fed. R. Civ. P. 8(a)(2); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(per curiam). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Brewer v. District of Columbia, 891 F. Supp.
5
2d 126, 130 (D.D.C. 2012). A court considering such a motion presumes that the complaint’s

factual allegations are true and construes them liberally in the plaintiff’s favor. See, e.g., United

States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). It is not necessary for the

plaintiff to plead all elements of his prima facie case in the complaint. See Swierkiewicz v.

Sorema N.A., 534 U.S. 506, 511–14 (2002); Bryant v. Pepco, 730 F. Supp. 2d 25, 28–29 (D.D.C.

2010).

         Nevertheless, “[t]o survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This means that a plaintiff’s factual allegations “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007) (citations

and footnote omitted). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements,” are therefore insufficient to withstand a motion to dismiss. Iqbal,
556 U.S. at 678. A court need not accept a plaintiff’s legal conclusions as true, see id., nor must

a court presume the veracity of the legal conclusions that are couched as factual allegations, see

Twombly, 550 U.S. at 555.

         A pro se complaint is held to “less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (internal quotation mark omitted) (quoting Estelle v. Gamble,

429 U.S. 97, 106 (1976)). But even pro se litigants “must plead ‘factual matter’ that permits the

court to infer ‘more than the mere possibility of misconduct.’” Jones v. Horne, 634 F.3d 588,

596 (D.C. Cir. 2011) (internal quotation marks omitted) (quoting Atherton v. D.C. Office of the

Mayor, 567 F.3d 672, 681–82 (D.C. Cir. 2009)). Moreover, “[a] pro se complaint, like any




                                                   6
other, must present a claim upon which relief can be granted.” Crisafi v. Holland, 655 F.2d 1305,

1308 (D.C. Cir. 1981) (per curiam).

                                          B. Res Judicata

        Mr. Gharb’s claims against Defendant MEAU are barred by the doctrine of res judicata,

which bars “successive litigation of the very same claim, whether or not relitigation of the claim

raises the same issues as the earlier suit.”2 Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (internal

quotation marks omitted) (quoting New Hampshire v. Maine, 532 U.S. 742, 748 (2001)). Under

the doctrine of res judicata, a claim “will be barred if there has been prior litigation (1) involving

the same claims or cause of action, (2) between the same parties or their privies, and (3) there has

been a final, valid judgment on the merits, (4) by a court of competent jurisdiction.” Smalls v.

United States, 471 F.3d 186, 192 (D.C. Cir. 2006). The Court addresses each requirement in

turn.

        First, Mr. Gharb’s complaint against MEAU involves the same claims or cause of action

as his amended complaint against MEAU in the Northern District of Illinois. See First Amended

Complaint, Gharb I, 2012 WL 1986435 (N.D. Ill. 2012) (No. 10-7204), ECF No. 15. In

assessing whether two cases share the same claims or cause of action, a court must determine

“whether they share the ‘same nucleus of facts,’” that is, “whether the facts are related in time,

space, origin, or motivation.” Apotex, Inc. v. Food & Drug Admin., 393 F.3d 210, 217 (D.C. Cir.

2004) (internal quotation mark omitted) (quoting Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir.

2002), and I.A.M. Nat’l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 n.5 (D.C. Cir.


        2
         Because the Court lacks facts on which to base a finding of privity between MELCO
and MEAU, see infra note 3, the Court makes a res judicata determination for MEAU only. Mr.
Gharb’s claims against MELCO and the other defendants must nonetheless be dismissed for two
independent reasons: Mr. Gharb’s failure to state a claim upon which relief may be granted, and
the expiration of Mr. Gharb’s time period for enforcing his patent. See infra Parts III.C–D.


                                                  7
1983)). In his Northern District of Illinois complaint, Mr. Gharb alleged that MEAU infringed

the ’654 patent. See First Amended Complaint at ¶¶ 7–12, Gharb I, 2012 WL 1986435 (N.D. Ill.

2012) (No. 10-7204). Here, Mr. Gharb’s claims are substantially the same. In both the Gharb I

complaint and the complaint here, Mr. Gharb alleges that the Alpha line of products generally,

and the “PLC ALPHA XL,” a programmable logic controller used in home security systems,

infringe the ’654 patent. Compare First Amended Complaint at ¶¶ 8–12, Gharb I, 2012 WL
1986435 (N.D. Ill. 2012) (No. 10-7204) (alleging that “Mitsubishi Automation willfully

infringed the ‘654 patent” and naming “ALPHA Family security systems” in his allegations),

with Compl. 2 (“The team of Mitsubishi Electric has stolen my invention US patent No,

6,552,654.”), and Compl. 11–12 (“Mitsubishi team sold PLC ALPHA XL WITH GSM

MOBILE PHONE WITHOUT ANY LEGAL PATENT RIGHT. THE FACT IS THEY HAVE

INFRINGED MY US PATENT.” (emphasis omitted)). Mr. Gharb’s complaint does not assert

any new cause of action, nor does it identify any new products, methods, or services that

allegedly infringe the ’654 patent. See, e.g., Compl. 11–12, 20–21. Therefore, because Mr.

Gharb’s complaint fails to assert a claim or cause of action that was not previously asserted in

Gharb I, the two cases share the same “nucleus of facts,” Apotex, 393 F.3d at 217 (quoting

Drake, 291 F.3d at 66), and they thus involve the “same claims or cause of action.” Smalls, 471
F.3d at 192.

       Second, for Mr. Gharb’s claims against MEAU, this case involves the same parties as the

ones in Gharb I. In this case, Mr. Gharb has sued MEAU, MELCO,3 and several of MELCO’s



       3
          MEAU and MELCO argue that, because “Mr. Gharb’s Complaint does not
meaningfully distinguish between MEAU and MELCO, the Court should find that MEAU and
MELCO are in privity for purposes of res judicata.” Mem. Supp. Defs.’ Mot. Dismiss 8. It is
true that “[r]es judicata precludes claims not only between identical parties, but also between



                                                 8
current and former employees. See Compl. 1. In Gharb I, Mr. Gharb likewise sued MEAU,

MELCO, and other affiliated defendants. See Complaint, Gharb I, 2012 WL 1986435 (N.D. Ill.

2012) (No. 10-7204), ECF No. 1. At the time of the Gharb I decision, however, MEAU was the

sole defendant. See Gharb I, 2012 WL 1986435, at *1 (describing how Mr. Gharb’s amended

complaint was filed against MEAU only). Mr. Gharb’s claims against MEAU here and his

claims against MEAU in Gharb I thus involve the “same parties” for res judicata purposes.

Smalls, 471 F.3d at 192.

       Third, because the complaint in Gharb I was dismissed on the ground that Mr. Gharb

could not sustain a claim for patent infringement for the ’654 patent, the dismissal was a final,

valid judgment on the merits. Another court’s determination that the defendant has not infringed

the patent at issue is a final, valid judgment on the merits. See, e.g., Unitronics (1989) (R”G)

Ltd. v. Gharb, 85 F. Supp. 3d 118, 127 (D.D.C. 2015) (dismissing patent infringement claims

because the Federal Circuit already determined that the defendant had not infringed the patent);

see also Thunder v. U.S. Parole Comm’n, No. 14-1596, 2015 WL 5692876, at *3 (D.D.C. Sept.



those in privity with the parties.” Kim v. Nat’l Certification Comm’n for Acupuncture &
Oriental Med., 888 F. Supp. 2d 78, 82 (D.D.C. 2012). Under this rule, “[a] privy is one [who is]
so identified in interest with a party to the former litigation that he or she represents precisely the
same legal right in respect to the subject matter of the case.” Id. at 82 (internal quotation marks
omitted) (quoting Smith v. Jenkins, 562 A.2d 610, 615 (D.C. 1989)).
        Nonetheless, under most circumstances, the Court will not accept facts from a
defendant’s filings in a motion to dismiss at the pleading stage. A narrow exception applies to
“documents upon which the plaintiff’s complaint necessarily relies even if the document is
produced not by the plaintiff in the complaint but by the defendant in a motion to dismiss.” See
Angelex Ltd. v. United States, No. 15-0056, 2015 WL 5011421, at *11 n.11 (D.D.C. Aug. 24,
2015) (internal quotation mark omitted) (quoting Ward v. D.C. Dep’t of Youth Rehab. Servs., 768
F. Supp. 2d 117, 119 (D.D.C. 2011)). But this exception does not apply here. Although
Defendants MELCO and MEAU claim in their motion to dismiss that MEAU is a wholly-owned
subsidiary of Mitsubishi Electric U.S. Holdings, Inc., which in turn is a wholly-owned subsidiary
of MELCO, they fail to provide the court with any judicially noticeable documents substantiating
the claim. See Mem. Supp. Defs.’ Mot. Dismiss 2.


                                                   9
28, 2015) (finding a pro se plaintiff’s claims barred by prior district court rulings on the merits of

those claims, even if the plaintiff raised a new legal theory, because the plaintiff raised no new

facts). Here, the District Court for the Northern District of Illinois in Gharb I held that MEAU

neither directly nor indirectly infringed Mr. Gharb’s patent, and so its dismissal of Mr. Gharb’s

complaint was a final, valid judgment on the merits. See Gharb I, 2012 WL 1986435, at *2–7.

       Finally, a United States district court is a court of competent jurisdiction for res judicata

purposes. See Thunder, 2015 WL 5692876, at *3 (finding a district court to be a court of

competent jurisdiction for res judicata purposes). Hence, the court in Gharb I—the District

Court for the Northern District of Illinois—is a court of competent jurisdiction. Therefore, all

four elements of res judicata are satisfied and Mr. Gharb’s claims against Defendant MEAU are

barred by res judicata.4

                                   C. Failure to State a Claim

       In a suit for patent infringement, when a complaint, including one filed by a pro se

plaintiff, fails to identify “any infringing product,” the complaint should be dismissed. See

Pieczenik v. Bayer Corp., 474 F. App’x 766, 770–71 (Fed. Cir. 2012) (affirming the dismissal of

a pro se complaint). Similarly, a complaint, including one filed by a pro se plaintiff, should be

dismissed when the “infringement claims [are] facially implausible and provide[] . . . no basis on




       4
          To the extent Mr. Gharb’s claim is that MEAU concealed information that resulted in an
erroneous outcome in Gharb I, his complaint in this Court is procedurally improper. If Mr.
Gharb is alleging that Defendants concealed information by “hiding trademarks,” see Compl. 2
(“The team of Mitsubishi Electric had hidden this trademark . . . .”), his remedy is a motion for
relief from a judgment or order under Federal Rule of Civil Procedure 60 in the original Northern
District of Illinois case, not a new case in this Court. See Fed. R. Civ. P. 60(b) (“On motion and
just terms, the court may relieve a party or its legal representative from a final judgment, order,
or proceeding for . . . fraud . . . , misrepresentation, or misconduct by an opposing party . . . .”).



                                                 10
which to reasonably infer [infringement].” Colida v. Nokia, Inc., 347 F. App’x 568, 570 (Fed.

Cir. 2009) (also affirming the dismissal of a pro se complaint).

       Mr. Gharb’s claims against Defendants MELCO, MEAU, and the five individual

defendants do not pass these tests.5 Even construed liberally, the Complaint fails to state a

recognizable claim for infringement of the ’654 patent. Although Mr. Gharb identifies one

product, the “PLC ALPHA XL,” in his Complaint, see Compl. 11–12, he fails to clearly describe

how this product, or any other product, method, or service made, sold, or offered by Defendants

in the United States infringes the ’654 patent, see, e.g., id. at 20 (merely alleging that “Mitsubishi

Electric printed with publication about [Mr. Gharb’s] invention” (emphasis omitted)). And

although Mr. Gharb makes legal conclusions couched as factual allegations with regard to

infringement, see, e.g., id. at 2 (“The team of Mitsubishi Electric has stolen my invention US

patent No. 6,552,654.”), these conclusions are insufficient to withstand a motion to dismiss

because they fail to “raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56 (2007); see also Everett v. United States Dep’t of Justice, No.

14-1694, 2015 WL 3776483, at *1 (D.D.C. June 18, 2015) (quoting Ashcroft v. Iqbal, 556 U.S.
5
          The Court recognizes that the five individual defendants, Ryo Tokunaga, Akira
Fueusawa, Masato Oka, Yasukazu Koezuka, and Asak Ueno, have not been served with process
in this case. Although the individual defendants have not been served with process and a formal
motion to dismiss has not been filed on behalf of the individual defendants, the Court may sua
sponte dismiss a claim under Federal Rule of Civil Procedure 12(b)(6) “where it is ‘patently
obvious’ that the plaintiff cannot possibly prevail based on the facts alleged in the complaint.”
Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 127 (D.C. Cir. 2012) (quoting Baker v. Dir.,
U.S. Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir. 1990)).
       Mr. Gharb’s claims against the individual defendants are identical to his claims against
MEAU and MELCO. See Compl. 2, 4, 6, 11, 19, 20 (repeatedly referring to the “team of
Mitsubishi Electric” in the aggregate when charging the defendants with patent infringement).
Because Mr. Gharb’s claims against MEAU and MELCO fail under Federal Rule of Civil
Procedure 12(b)(6) for reasons discussed below, it is “patently obvious” that Mr. Gharb cannot
possibly prevail on his claims against the individual defendants, and therefore sua sponte
dismissal of the claims against the individual defendants is appropriate.


                                                  11
662 (2009), and Twombly, 550 U.S.) (holding that when a pro se complaint is filled with such

“mere conclusory allegations,” it “cannot withstand a motion to dismiss”). Because Mr. Gharb’s

complaint fails to “state a claim to relief that is plausible on its face,” it does not satisfy the

pleading standards of Federal Rule of Civil Procedure 8(a)(2), and it fails to state a claim upon

which relief may be granted. Twombly, 550 U.S. at 570.

                D. Expiration of the Time Period for Enforcing the ’654 Patent

        Mr. Gharb also cannot assert a valid claim for infringement of the ’654 patent because the

time period for enforcing the ’654 patent expired in 2013. “[N]o recovery shall be had for any

infringement committed more than six years prior to the filing of the complaint or counterclaim

for infringement in the action.” 35 U.S.C. § 286. A plaintiff “cannot recover for any infringing

activity” when the patent at issue “expired more than six years prior to the filing of the

[c]omplaint.” Hemphill v. Johnson & Johnson, 919 F. Supp. 2d 48, 50–51 (D.D.C. 2013).

        Mr. Gharb’s patent expired on April 22, 2007 “due to Mr. Gharb’s non-payment of the

maintenance fees required under 37 C.F.R. § 1.362.” Unitronics (1989) (R”G) Ltd. v. Gharb,

532 F. Supp. 2d 25, 26 (D.D.C. 2008). Because the ’654 patent expired on April 22, 2007, the

six-year period in which Mr. Gharb could assert a valid claim for infringement and recover

monetary damages elapsed on April 22, 2013. Therefore, Mr. Gharb’s complaint in this case,

filed on March 2, 2015, is almost two years too late. Mr. Gharb thus “cannot recover for any

infringing activity.” Hemphill, 919 F. Supp. 2d at 50. Mr. Gharb’s patent infringement claims

cannot succeed against MELCO, MEAU, or the five individual defendants, and the Court will

dismiss Mr. Gharb’s complaint as to all defendants.




                                                   12
                                  IV. MOTION TO STRIKE

       The Court shall liberally construe Mr. Gharb’s “Lawsuit against Mr Joshua M Segal and

Jenner & Block,” ECF No. 13, as an attempt to file either an amended complaint or a

supplemental pleading. It however fails to satisfy the requirements of Federal Rule of Procedure

15, which sets forth the standards for parties wishing to amend or supplement their pleadings.

       Under Federal Rule of Civil Procedure 15(a)(1), a party may amend its pleading once as

matter of course within twenty-one days after serving it, or twenty-one days after service of a

responsive pleading under Rule 12(b), (e) or (f). See Fed. R. Civ. P. 15(a)(1). “In all other

cases, a party may amend its pleading only with the opposing party’s written consent or the

court’s leave.” Fed. R. Civ. P. 15(a)(2). If the Court were to construe Mr. Gharb’s “Lawsuit” as

an amended complaint, it would fail to satisfy either Rule 15(a) requirement. His “Lawsuit” was

filed more than five months after his original Complaint, and four months after Defendants filed

their motion to dismiss under Rule 12(b)(6). Compare “Lawsuit against Mr Joshua M Segal and

Jenner & Block” 1 (received Aug. 21, 2015), with Compl. 1 (filed Mar. 6, 2015), and Defs.’ Mot.

Dismiss 2, ECF No. 4 (dated Apr. 13, 2015). Therefore, Mr. Gharb failed to meet the

twenty-one day deadline for amended pleadings as a matter of course under Rule 15(a)(1).

Furthermore, Mr. Gharb did not obtain the written consent of Defendants’ counsel before filing

his “Lawsuit,” nor did he seek leave of the Court to do so. Mr. Gharb’s “Lawsuit” is thus

procedurally improper under Rule 15(a)(2) as well. Construed as an attempt to file an amended

complaint, Mr. Gharb’s “Lawsuit” does not satisfy Rule 15(a)’s requirements.

       Additionally, a party wishing to supplement its pleadings must obtain the Court’s

permission. See Fed R. Civ. P. 15(d). Here, Mr. Gharb has not attempted to obtain permission

to supplement his pleadings, and the Court has not given him such permission. Therefore,




                                                13
regardless of whether or not the Court construes Mr. Gharb’s “Lawsuit” as an amended or

supplemental pleading, the “Lawsuit” is procedurally improper.

       Even if Mr. Gharb had properly sought the Court’s leave to amend or supplement his

complaint with the allegations made in his “Lawsuit,” leave would be denied because the

amended or supplemental pleading would be futile. Typically, leave to amend or supplement a

complaint should be given freely “when justice so requires.” Fed R. Civ. P. 15(a)(2); see also

Hall v. CIA, 437 F.3d 94, 101 (D.C. Cir. 2006) (explaining that motions to supplement “are to be

‘freely granted when doing so will promote the economic and speedy disposition of the entire

controversy between the parties, will not cause undue delay or trial inconvenience, and will not

prejudice the rights of any of the other parties to the action’” (quoting 6A Charles Alan Wright et

al., Federal Practice and Procedure § 1504 (2d ed. 1990))). In deciding whether to allow a

party to amend a complaint, however, courts may consider “undue delay, bad faith or dilatory

motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of amendment, etc.” Harris v. Sec’y, U.S. Dep’t of Veterans Affairs, 126 F.3d 339, 344 (D.C.

Cir. 1997) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). “An amendment would be

futile if it merely restates the same facts as the original complaint in different terms, reasserts a

claim on which the court previously ruled, fails to state a legal theory, or could not withstand a

motion to dismiss.” Robinson v. Detroit News, Inc., 211 F. Supp. 2d 101, 114 (D.D.C. 2002).

Likewise, “a court may deny a motion to file a supplemental complaint as futile ‘if the proposed

claim[s] would not survive a motion to dismiss.’” BEG Invs., LLC v. Alberti, 85 F. Supp. 3d 13,

24 (D.D.C. 2015) (alteration in original) (quoting Hettinga v. United States, 677 F.3d 471, 480

(D.C. Cir. 2012)).




                                                  14
       Mr. Gharb’s “Lawsuit” largely replicates allegations made in his original complaint.

Both filings allege that the opposing party “has hidden . . . trademark Application No, [sic]

75528263 . . . for Super micro PLC Programmable logic controller.” “Lawsuit against Mr

Joshua M Segal and Jenner & Block” 1; accord Compl. 2 (alleging that the “team of Mitsubishi

Electric” had done the same). Both filings also declare that “Mitsubishi Electric printed with

publication about [Mr. Gharb’s] invention” and so “Mitsubishi Electric must pay for these huge

damages caused.” Compl. 20 (emphasis omitted); “Lawsuit against Mr Joshua M Segal and

Jenner & Block” 7 (emphasis omitted). Because Mr. Gharb’s “Lawsuit” “merely restates the

same facts as the original complaint in different terms,” granting Mr. Gharb leave to amend or

supplement his complaint would not save the complaint from dismissal and would therefore be

futile. Robinson, 211 F. Supp. at 114.

       Where Mr. Gharb’s “Lawsuit” makes new allegations, it asserts that “Federal Rule of

Civil Procedure 12(b)(6) has nothing to do in this case.” “Lawsuit against Mr Joshua M Segal

and Jenner & Block” 1, 4. And the filing goes further: it adds that MEAU and MELCO’s

counsel is at fault because he “used rules, which have not[h]ing to do in this case.” Id. at 4, 5.

These statements are, of course, untrue. The Federal Rules of Civil Procedure “govern the

procedure in all civil actions and proceedings in the United States district courts”—including Mr.

Gharb’s case here. Fed. R. Civ. P. 1; see also Fed. R. Civ. P. 81 (listing exceptions inapplicable

here). And, far from having “nothing to do in this case,” Rule 12(b)(6) provides the procedure

by which Mr. Gharb’s complaint must be dismissed. See supra Part III. Mr. Gharb’s allegations




                                                 15
about the Federal Rules thus “fail[] to state a legal theory,” and they certainly “could not

withstand a motion to dismiss.” Robinson, 211 F. Supp. at 114.6

       In sum, allowing Mr. Gharb to amend or supplement his original complaint would be

futile. The Court will therefore grant MELCO and MEAU’s motion to strike Mr. Gharb’s

“Lawsuit.”


                                    V. ATTORNEY’S FEES

       An award of attorney’s fees is warranted based on Mr. Gharb’s baseless and frivolous

litigation campaign against Defendants. Under section 285 of the Patent Act “[t]he court in

exceptional cases may award reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285.

The Supreme Court has held that

               an “exceptional” case is simply one that stands out from others
               with respect to the substantive strength of a party’s litigating
               position (considering both the governing law and the facts of the
               case) or the unreasonable manner in which the case was litigated.
               District courts may determine whether a case is “exceptional” in
               the case-by-case exercise of their discretion, considering the
               totality of the circumstances . . . . “[T]here is no precise rule or
               formula for making these determinations,” but instead equitable
               discretion should be exercised “in light of the considerations we
               have identified.”

Octane Fitness, LLC v. ICO Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014) (alterations in

original) (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994)).7 Factors that weigh in



       6
        In addition, although the “Lawsuit” alleges that Mr. Segal has “hidden” from the Court
a trademark with serial number 75528263, see “Lawsuit against Mr Joshua M Segal and Jenner
& Block” 1, 4, 5, 7, this claim is not plausible given that “trademark No, 75528263” features
prominently in Mr. Gharb’s original complaint. See Compl. 1–3, 6–11, 20–21.
       7
         The Court overturned the Federal Circuit’s Brooks Furniture test for fee-shifting under
section 285 of the Patent Act. The Brooks Furniture test permitted fee-shifting only when there
was either (1) material and inappropriate litigation-related misconduct or (2) the lawsuit was



                                                 16
favor of finding an “exceptional” case include, but are not limited to, “frivolousness, motivation,

objective unreasonableness (both in the factual and legal components of the case) and the need in

particular circumstances to advance considerations of compensation and deterrence.” Id. at 1756

n.6. Additionally, entitlement to fees must be established by only a preponderance of the

evidence. See id. at 1758.

       Faced with similar conduct by Mr. Gharb against a different defendant, this Court has

already determined that Mr. Gharb’s claims for infringement of the ’654 patent are meritless, and

that attorney’s fees are warranted to deter Mr. Gharb from filing future lawsuits arising out of the

’654 patent. See Unitronics (1989) (R”G) Ltd. v. Gharb, 85 F. Supp. 3d 118, 129–130 (D.D.C.

2015). Here, as in Unitronics, all of the Octane factors weigh strongly in favor of awarding

Defendants MELCO and MEAU attorney’s fees under the Patent Act. See id. at 129–130. As

discussed above, the “substantive strength” of Mr. Gharb’s claims against Defendants is

nonexistent because those claims have previously been decided against him. See supra Part

III.B. Mr. Gharb’s most recent filings with the Court, which have included repeated requests for

“payment of damages” and a subsequent “Lawsuit” against Defendants’ counsel, are frivolous

and objectively unreasonable. See Unitronics, 85 F. Supp. 3d at 129–130 (finding that Mr.

Gharb’s similar claims against the defendant there were “frivolous and unreasonable” and

weighed in favor of awarding attorney’s fees); see also Intex Recreation Corp. v. Team

Worldwide Corp., 77 F. Supp. 3d 212, 217 (D.D.C. 2015) (finding that oner party’s “flawed,

nonsensical, and baseless arguments” were “exceptionally meritless” and warranted awarding

attorney’s fees under 35 U.S.C. § 285); Pannonia Farms, Inc. v. Re/Max Int’l, Inc., 407 F. Supp.




brought in subjective bad faith and was objectively baseless. See Octane, 134 S. Ct. at 1752–53,
1756 (citing Brooks Furniture Mfg., Inc. v. Dutailier Int’l, Inc., 393 F.3d 1378 (Fed Cir. 2005)).


                                                17
2d 41, 45–46 (D.D.C. 2005) (awarding attorney’s fees under a similar provision of the Copyright

Act when the plaintiff’s claim was collaterally estopped and thus were “objectively

unreasonable”).

       Therefore, “to advance considerations of compensation and deterrence,” the Court finds

this case exceptional and will grant Defendants’ request for attorney’s fees. Octane, 134 S. Ct. at

1756 n.6 (internal quotation mark omitted) (quoting Fogerty, 510 U.S. at 534 n.19). Defendants

MELCO and MEAU shall file petitions for reasonable attorney fees and costs incurred as a result

of Mr. Gharb’s lawsuit, accompanied by supporting documentation, and Mr. Gharb will be given

an opportunity to respond.


                                 VI. ANTI-SUIT INJUNCTION

       The Court takes judicial notice of an anti-suit injunction that has already been entered

against Mr. Gharb relating to the ’654 patent. In a previous lawsuit against Unitronics, Inc., the

Court enjoined Mr. Gharb “from filing new actions in the United States District Court for the

District of Columbia that arise out of or relate to the ’654 Patent, unless he receives prior

permission from the Court.” See Unitronics, 85 F. Supp. 3d at 132.8 To avoid any confusion, the

Court finds that, for reasons related to Mr. Gharb’s conduct against the defendants here, an anti-

suit injunction barring Mr. Gharb from filing new actions arising out of or relating to the ’654

patent against Defendants is warranted.




       8
         Because the injunction order was entered after Mr. Gharb filed his claim against
Defendants here, Mr. Gharb’s complaint against the defendants here cannot be summarily
dismissed under the preexisting anti-suit injunction. See Order at 2, Unitronics (1989) (R”G)
Ltd. v. Gharb, 85 F. Supp. 3d 118 (D.D.C. Mar. 27, 2015) (No. 06-0027), ECF No. 100; cf.
Compl. 1 (labeling the complaint with a March 6, 2015 filing date).


                                                 18
       “[I]n fashioning a remedy to stem the flow of frivolous actions, a court must take great

care not to ‘unduly impair[] [a litigant’s] constitutional right of access to the courts.’” Urban v.

United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985) (alterations in original) (quoting In re

Green, 669 F.2d 779, 786 (D.C. Cir. 1981)). However, if a litigious plaintiff “continues to abuse

the judicial process by filing frivolous, duplicative, and harassing lawsuits, ‘a Court may employ

injunctive remedies to protect the integrity of the courts and the orderly and expeditious

administration of justice.’” Caldwell v. Obama, 6 F. Supp. 3d 31, 49–50 (D.D.C. 2013) (quoting

Urban, 768 F.2d at 1500).

       Before a court can enjoin a litigious plaintiff from submitting additional filings, (1) the

plaintiff must be provided with “notice and an opportunity to be heard,” or the chance to “oppose

the entry of an order restricting him before it is entered”; (2) the court should create an adequate

record for review, “[i]n keeping with the exigent nature of injunctions and the caution required in

issuing injunctions”; and (3) a court must “make substantive findings as to the frivolous or

harassing nature of the litigant’s actions.” In re Powell, 851 F.2d 427, 431 (D.C. Cir. 1988).

       Here, Mr. Gharb had notice that Defendants sought an order restricting his ability to file

future claims. In their motion to dismiss, Defendants explicitly requested such relief. See Mem.

Supp. Defs.’ Mot. Dismiss 11–12. Because Mr. Gharb had an opportunity to address

Defendants’ motion in briefing, Mr. Gharb had notice and an opportunity to be heard. See Smith

v. Scalia, No. 13-0298, 2014 WL 2167109, at *12 (D.D.C. May 26, 2014) (“[A]n opportunity to

address an issue in briefing counts as notice and an opportunity to be heard.”). Thus,

Defendants’ motion “provided [Mr. Gharb] with ample notice that he may be enjoined from

making future filings in this district,” and Mr. Gharb “had the opportunity to be heard on the




                                                 19
matter of whether a prospective pre-filing injunction is appropriate because he was free to

address the injunction issue in the context of his briefs in opposition.” Id.

        To create a record for review and make findings “as to any pattern constituting

harassment” or frivolousness, courts should consider the number and content of the filings, the

similarity of the filings to previous actions, and “whether the litigant is attempting to harass a

particular adversary.” In re Powell, 851 F.2d at 431. As in the Unitronics case, the record here

clearly demonstrates the frequency and focus of Mr. Gharb’s litigious conduct. Since 2012,

when the Northern District of Illinois dismissed Mr. Gharb’s complaint in Gharb I, Mr. Gharb

has sought twice to relitigate his claims. In his first attempt, Mr. Gharb filed a complaint in the

United States Court of Federal Claims, alleging that MELCO, MEAU, and numerous other

defendants infringed the ’654 patent. See Complaint at 1, Gharb II, 112 Fed. Cl. 94 (No.

12-0913), ECF No. 1. Mr. Gharb’s Complaint here is his second attempt to relitigate the same

claims already dismissed by the Northern District of Illinois with prejudice. The complaints in

the three actions are overwhelmingly similar, as they all relate back to the initial 2012 judgment

in the Northern District of Illinois.

        Mr. Gharb’s claims are also clearly designed to harass individuals related to the original

case. For instance, Mr. Gharb has attacked MELCO and MEAU’s counsel, claiming that he has

“hidden” trademarks. See “Lawsuit against Mr Joshua M Segal and Jenner & Block” 1, 4–5, 7.

This marks a continuation of Mr. Gharb’s attempts to attack attorneys and judges associated with

his litigation against Defendants. In Gharb II, for example, Mr. Gharb named Judge Edmond

Chang, the district court judge assigned to Gharb I, and Terrence J. Traux, MELCO’s lead

counsel in Gharb I, as defendants. See Complaint at 1, Gharb II, 112 Fed. Cl. 94 (No. 12-0913).




                                                 20
       Mr. Gharb’s claims are frivolous and repetitive as well. Mr. Gharb has already litigated

his claim that Defendants infringed the ’654 patent, and he now seeks to undermine the prior

rulings in the Northern District of Illinois and the Court of Federal Claims. Having determined

that the complaint here and the pleadings in Mr. Gharb’s previous lawsuits are substantially

similar and “have the same goal,” see supra Part III.B, the Court determines that there is an

adequate basis in the record to restrict Mr. Gharb in his future filings against Defendants arising

out of the ’654 patent. See Caldwell v. Obama, 6 F. Supp. 3d 31, 50–52 (D.D.C. 2013) (finding

that close similarities in repeated filings by plaintiff after prior dismissals weighed in favor of

issuing anti-suit injunction).

       Accordingly, Mr. Gharb is enjoined from filing any new actions in the United States

District Court of the District of Columbia that arise out of or relate to the ’654 patent against

Defendants unless he receives prior permission from the Court. To receive permission from the

Court, Mr. Gharb must file a motion for leave to file that includes detailed information about all

prior cases he has filed in this District and that shows that his proposed claims raise new matters.

A proposed complaint must be attached to the motion for leave to file. If Mr. Gharb files a

complaint in this District against Defendants without first seeking leave to do so in accordance

with the requirements set forth above, the new case will be summarily dismissed.


                                       VII. CONCLUSION

       For the reasons set forth above, Defendants MELCO and MEAU’s motion to dismiss,

request for attorney’s fees, and request for an anti-suit injunction (ECF No. 4) are GRANTED,

Defendants MELCO and MEAU’s motion to strike Mr. Gharb’s “Lawsuit” against Joshua Segal

and Jenner & Block (ECF No. 14) is GRANTED, and both of Mr. Gharb’s requests for payment

of damages (ECF Nos. 9, 11) are DENIED AS MOOT. Defendants MELCO and MEAU shall


                                                  21
file a petition for reasonable attorney’s fees and costs incurred in responding to Mr. Gharb, and

Mr. Gharb shall have the opportunity to respond to these petitions. An order consistent with this

Memorandum Opinion is separately and contemporaneously issued.


Dated: December 11, 2015                                          RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                22